Citation Nr: 0400615	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1968 
to September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in February 2002, by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further development of evidence to 
complete the record for the purpose of a thorough evaluation 
of all material facts when issuing a decision.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b) (2003).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his current back pain is caused by 
an injury when he fell off of a tank while on active duty in 
Korea in 1969.  The veteran's service medical records reflect 
numerous complaints of back problems in 1969 and 1970, with 
the examiners noting tenderness and muscle spasms.  X-rays 
taken in November 1970 and December 1970, showed partial 
sacralization of L-5.

Lay statements provided in connection with the veteran's 
current claim indicate observations of altered behaviors 
attributed to back and leg pain since service discharge.  
These changes include occupational problems, as well as 
recreational.  In addition, a statement from a private 
physician dated in March 2002, shows that the veteran was 
seen at that time for recurring back pain.  X-rays again 
showed the presence of partial sacralization of L-5.  
Although no specific diagnosis was entered to account for the 
veteran's current complaints, given the record of his in-
service complaints and the evidence of similar complaints 
after service, additional development is needed prior to 
entering a decision on the merits.  This should include an 
additional attempt to obtain any records of post-service back 
treatment and an examination of the veteran to ascertain 
whether any current back disability may be linked to service.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment received for his back disorder, 
including any recurrent episodes of pain, 
inability to work, from September 1971 to 
the present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented, and for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
etiology of any back disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed back disorder is related to the 
veteran's military service or to any 
incident therein.  If the examiner cannot 
provide an opinion without resort to 
speculation, it should be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


